Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 13, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153377(148)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CHELSIE BARKER, a Minor, by her Conservator                                                               Joan L. Larsen,
  HOWARD LINDEN,                                                                                                      Justices
            Plaintiff-Appellant,
                                                                    SC: 153377
  v                                                                 COA: 321857
                                                                    Wayne CC: 07-729813-NH
  HUTZEL WOMEN’S HOSPITAL,
           Defendant-Appellee,
  and
  DETROIT MEDICAL CENTER/WAYNE STATE
  UNIVERSITY,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on May 6, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 13, 2016
                                                                               Clerk